UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-K [X]Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the fiscal year ended December 31, 2007 or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File Number:333-114041 PLY GEM HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 20-0645710 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 185 Platte Clay Way, Kearney, Missouri 64060 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 816-903-7520 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:None Indicate by checkmark if the registrant is a well–known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes[]No[X] Indicate by checkmark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes[X]No[] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days. Yes[]No[X] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K [X]. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer []Accelerated filer [] Non-accelerated filer [X]  Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes[]No[X] The aggregate market value of voting and non-voting common stock held by non-affiliates of the registrant as of December 31, 2007 was $0. The Company had 100 shares of common stock outstanding as of March 25, Documents incorporated by reference:None CAUTIONARY STATEMENT WITH RESPECT TO FORWARD-LOOKING COMMENTS This Annual Report on Form 10-K contains “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as "may," "will," "should," "expect," "plan," "anticipate," "believe," "estimate," "predict," "potential" or "continue," the negative of such terms or other comparable terminology. These statements are only predictions.Actual events or results may differ materially. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. All written and oral forward-looking statements made in connection with this Annual Report on Form 10-K report are attributable to us or persons acting on our behalf are expressly qualified in their entirety by the "Risk Factors" and other cautionary statements included herein. We are under no duty to update any of the forward-looking statements after the date of this Annual Report on Form 10-K report to conform such statements to actual results or to changes in our expectations. There can be no assurance that other factors will not affect the accuracy of these forward-looking statements or that our actual results will not differ materially from the results anticipated in such forward-looking statements. While it is impossible to identify all such factors, factors which could cause actual results to differ materially from those estimated by us include, but are not limited to, those factors or conditions described under "Risk factors," and the following: • our high degree of leverage and significant debt service obligations; • restrictions under the indenture governing the notes and our senior credit facilities; • the competitive nature of our industry; • changes in interest rates, and general economic, home repair and remodeling, and new home construction market conditions; • changes in the price and availability of raw materials; and •changes in our relationships with our significant customers. PART I Item 1.BUSINESS Company Overview We are a leading manufacturer of residential exterior building products in North America.We offer a comprehensive product line of vinyl siding and skirting, vinyl windows and doors, and vinyl and composite fencing, railing and decking that serves both the home repair and remodeling and new home construction sectors in all 50 states and Western Canada.Vinyl building products have the leading share of sales by volume in siding and windows, and a fast growing share of sales by volume in fencing in the U.S.We also manufacture vinyl and aluminum soffit and siding accessories, aluminum trim coil, wood and aluminum windows and steel and fiberglass doors, enabling us to bundle complementary and color-matched products and accessories with our core vinyl products.We believe our broad product offering and geographically diverse manufacturing base allow us to better serve our customers and provide us with a competitive advantage over other vinyl building products suppliers.We have two reportable segments: (i) siding, fencing, railing and decking, and (ii) windows and doors. Additional information concerning our business is set forth in Management’s Discussion and Analysis of Financial Condition and Results of Operations in Item 7 of Part II of this report. Unless the context indicates or requires otherwise, (i) the term “Ply Gem Holdings” refers to Ply Gem Holdings, Inc.; (ii) the term “Ply Gem Industries” refers to Ply Gem Industries, Inc., our principal operating subsidiary; and (iii) the terms "we," "our," "ours," "us", “Ply Gem”, and the "Company" refer collectively to Ply Gem Holdings and its subsidiaries. The use of these terms is not intended to imply that Ply Gem Holdings and Ply Gem Industries are not separate and distinct legal entities. 1 History Ply Gem Holdings was incorporated on January 23, 2004 for the purpose of acquiring Ply Gem Industries from Nortek, Inc. (“Nortek”) (the “Ply Gem Acquisition”).Nortek was at the time a wholly-owned subsidiary of Nortek Holdings, Inc. (“Nortek Holdings”).The Ply Gem Acquisition was completed on February 12, 2004, when Nortek sold Ply Gem Industries to Ply Gem Holdings, pursuant to the terms of the Stock Purchase Agreement among Ply Gem Investment Holdings, Inc., Nortek and WDS LLC, dated as of December 19, 2003, as amended.Prior to February 12, 2004, Ply Gem Holdings had no operations and Ply Gem Industries was wholly owned by a subsidiaryof WDS LLC, which was a wholly owned subsidiary of Nortek.Ply Gem Holdings, a Delaware corporation, is a wholly-owned subsidiary of Ply Gem Investment Holdings, Inc., a Delaware corporation controlled by an affiliate of Caxton-Iseman Capital LLC.Prior to the Ply Gem Acquisition, Ply Gem Industries was known as the Windows, Doors and Siding division of Nortek. On August 27, 2004 Ply Gem Industries acquired all of the outstanding shares of capital stock of MWM Holding, Inc. (“MWM Holding”), in accordance with the Stock Purchase Agreement entered into among Ply Gem Industries, MWM Holding, and the selling stockholders, dated as of July 23, 2004 (the “MW Acquisition”).MWM Holding, a Delaware corporation, is a wholly-owned subsidiary of Ply Gem Industries.MWM Holding is the sole owner of all of the outstanding shares of capital stock of MW Manufacturers, Inc. (“MW”).Prior to the MW Acquisition, MWM Holding was owned by Investcorp SA (“Investcorp”) and its affiliates and members of MW management. On
